United States Court of Appeals
                                                                                          Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                             FILED
                                                                                   October 5, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                               Charles R. Fulbruge III
                                      No. 05-50467                                     Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
JOSE OROZCO-PAZO
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                                3:04-CR-1953
                           ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand to district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that the Appellee’s alternative motion

to extend the time to file the Appellee’s brief fourteen (14)

days from the Court’s denial of the Appellee’s motion to vacate

and remand is DENIED AS MOOT.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.